Case 2:18-cv-12924-NGE-RSW ECF No. 12 filed 12/10/18         PageID.72   Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


AMY J. WANG,

                  Plaintiff,
                                             Case No. 18-12924
vs.                                          Hon. Nancy G. Edmunds
                                             Mag. R. Steven Whalen
BOARD OF REGENTS OF THE UNIVERSITY
OF MICHIGAN operating as the UNIVERSITY
OF MICHIGAN, and NANCY HOBBS, individually
and in her official capacity,

                  Defendants.
__________________________________________/


       STIPULATED ORDER FOR DISMISSAL WITH PREJUDICE
            AND WITHOUT ATTORNEY FEES OR COSTS


      Plaintiff and Defendants, through their respective counsel, having stipulated

to the dismissal of this case with prejudice, and without costs or attorney fees to

either party, and the Court being otherwise fully advised in all the premises,

      IT IS ORDERED that Plaintiff’s Complaint and this cause of action is hereby

dismissed, with prejudice and without costs or attorney fees to either party.




                                      s/ Nancy G. Edmund
                                      HON. NANCY G. EDMUNDS
                                      District Court Judge
Case 2:18-cv-12924-NGE-RSW ECF No. 12 filed 12/10/18   PageID.73   Page 2 of 2




So Stipulated and Agreed:

GASIOREK, MORGAN, GRECO              DICKINSON WRIGHT, PLLC
McCAULEY & KOTZIAN, P.C.
                                     _s/Timothy H. Howlett (P24030)__
s/Sam Morgan, (P-36694)              Attorney for Defendant
Attorney for Plaintiff               500 Woodward Avenue, Suite 4000
30500 Northwestern Hwy, Suite 425    Detroit, Michigan 48226
Farmington Hills, MI 48334           (313) 223-3500
(248) 865-0001                       thowlett@dickinsonwright.com
smorgan@gmgmklaw.com

December 7, 2018
